UNITED STATES DISTRICT COURT                               EASTERN DISTRICT OF TEXAS


UNITED STATES OF AMERICA                        §
                                                §
versus                                          §    CASE NO. 1:19CR14-1
                                                §
WILLIAM MARLIN KIRBOW                           §


     MEMORANDUM ORDER ADOPTING REPORT AND RECOMMENDATION

         The Court referred this matter to the United States Magistrate Judge Keith F. Giblin for

the administration of a guilty plea hearing. Judge Giblin conducted a hearing and issued his

findings of fact and report and recommendation on the defendant’s guilty plea. The magistrate

judge recommended that the Court accept defendant’s guilty plea. He further recommended that

the Court finally adjudge defendant as guilty on Counts One and Four of the Indictment. The

parties have not objected to the magistrate judge’s findings.

         The Court accepts the findings in the report and recommendation. The Court ORDERS

that Judge Giblin’s report (#200) is adopted. The Court accepts the defendant’s guilty plea but

defers acceptance of the plea agreement and plea agreement addendum until after review of the

presentence report. It is finally ORDERED that defendant, William Marlin Kirbow, is adjudged

guilty on Count One of the Indictment charging a violation of Title 21, United States Code,

Section 846, Conspiracy to Possess with the Intent to Distribute Fifty (50) grams or more of

Methamphetamine “actual” and Count Four of the Indictment charging a violation of Title 21,

United States Code, Section 924(c), Use and Carrying a Firearm During and in Relation to a Drug

Trafficking Offense.

          SIGNED at Beaumont, Texas, this 27th day of September, 2019.




                                            ________________________________________
                                                        MARCIA A. CRONE
                                                 UNITED STATES DISTRICT JUDGE
